 


110 HR 7048 IH: To provide additional housing assistance for certain individuals and households adversely affected by a major disaster.
U.S. House of Representatives
2008-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 7048 
IN THE HOUSE OF REPRESENTATIVES 
 
September 24, 2008 
Mr. Hinchey introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To provide additional housing assistance for certain individuals and households adversely affected by a major disaster. 
 
 
1.Increased housing assistanceThe amendments made by section 686 of the Post-Katrina Emergency Management Reform Act of 2006 (120 Stat. 1448) shall apply to an individual or household adversely affected by a major disaster that occurred on or after January 1, 2006.  
 
